UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) October 26, 2010 (Exact name of registrant as specified in its charter) Delaware 000-13059 33-0055414 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 3169 Red Hill Avenue, Costa Mesa, CA (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code:(714) 549-0421 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Exhibit Index on page 4 Item 7.01Regulation FD Disclosure. On October 26, 2010, Ceradyne, Inc. issued a press release announcing financial results for the third quarter ended September 30, 2010.A copy of this press release is being furnished as Exhibit 99.1 to this Current Report on Form 8-K. In accordance with General Instruction B.2 of Form 8-K, the information in this Current Report on Form 8-K, including Exhibit 99.1, shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liability of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933. Item 9.01 Financial Statements and Exhibits. (d)Exhibits. Exhibit Number Description Press release of Ceradyne, Inc. dated October 26, 2010. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CERADYNE, INC. October 26, 2010 By: /s/ Jerrold J. Pellizzon Jerrold J. Pellizzon Chief Financial Officer and Secretary 3 EXHIBIT INDEX Exhibit Number Description Press release of Ceradyne, Inc. dated October 26, 2010. 4
